t c summary opinion united_states tax_court rafael barajas petitioner v commissioner of internal revenue respondent docket no 6071-01s filed date rafael barajas pro_se john w strate for respondent wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the year in issue - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions by respondent the sole issue for decision is whether petitioner is entitled to an earned_income_credit claimed on his tax_return some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in san jose california background throughout petitioner lived in an apartment with his mother and his three younger siblings his father and his older siblings did not live with them petitioner was employed as a machinist and he was the financial provider for the family he paid the apartment rent and the household bills petitioner’s mother suffered from cancer she relied on crutches for walking and on petitioner for transportation outside of the apartment petitioner frequently drove her to clinics for cancer treatment to the grocery store and to the homes of relatives petitioner’s younger siblings attended school full time because their mother does not speak english they relied on ‘respondent concedes that petitioner is entitled to a dependency_exemption deduction under sec_151 for each of his three younger siblings as claimed on his federal_income_tax return respondent also concedes that petitioner is entitled to head_of_household filing_status and a standard_deduction in the amount appropriate to that filing_status - petitioner for assistance with their homework when needed petitioner and his mother shared responsibility in the discipline of his younger siblings his mother established the rules in the household such as setting curfews and relied on petitioner to enforce the rules petitioner reported income of dollar_figure on his federal_income_tax return his income consisted entirely of wages petitioner claimed an earned_income_credit computed by treating two of his siblings as qualifying children in the notice_of_deficiency respondent disallowed the earned_income_credit discussion sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability an eligible_individual is any individual who either has a gualifying child as defined by sec_32 or has no gualifying child and meets the requirements of sec_32 a sec_32 a for a taxpayer to be entitled to an earned_income_credit for a qualifying_child the qualifying_child must satisfy a residency test an age_test anda relationship_test sec_32 a there is no dispute here that petitioner’s siblings were minors and students living in the same residence with him and that the residency and age tests are satisfied the relationship_test can be satisfied if the individual is an eligible_foster_child of q4e- the taxpayer sec_32 b iii an eligible_foster_child is defined in part as an individual who the taxpayer cares for as the taxpayer’s own child sec_32 b ii neither the code nor the regulations define how a taxpayer cares for an individual as his or her own child this court has indicated that merely contributing financially to the support of an individual does not rise to the level of caring for the individual as one’s own child see mares v commissioner tcmemo_2001_216 smith v commissioner tcmemo_1997_544 respondent contends that petitioner did not care for any of his siblings as if that sibling were his own child we disagree the record shows that petitioner cared for his younger siblings in a parental capacity in addition to being the primary source of financial support for the household as well as for each of his younger siblings ’ petitioner assumed the role of a father figure with respect to his younger siblings petitioner and his younger sister testified convincingly that petitioner and his mother jointly shared parental duties during the year in issue and that petitioner conducted himself and cared for his siblings as though he were one of the parents in the household he helped his siblings with homework at times since his mother could not speak english and his father had left the household he even had to explain personal hygiene to his younger sister because neither 7see supra note - his mother nor an older sister could bring herself to do this task his mother was unable to guide the younger children in the society in which they grew up since she was disabled spoke no english and knew only traditional mexican society although he was available only to a limited extent because of the demands of his work petitioner filled the void for his siblings we conclude that under difficult circumstances petitioner satisfied the requirements of sec_32 b accordingly we hold that petitioner is entitled to an earned_income_credit in the amount claimed on his federal_income_tax return reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
